Cherry, Bekaert & Holland, L.L.P. www.cbb.com The Firm of Choice. CERTIFIED PUBLIC ACCOUNTANTS & CONSULTANTS Atlantic Center Plaza 1180 West Peachtree Street - Suite 1400 Atlanta, Georgia 30309 phone 404.209.0954 fax 404.767.3217 September 26, 2007 Securities and Exchange Commission 100 F Street, N.E. Washington, D.C. 20549-7561 Dear Sirs/Madams: We have read Item 4.01 of Admiralty Holding Company's ("Admiralty") Form 8-K, dated September 25, 2007 and have the following comments: 1. We agree with the statements made in the first, fourth and fifth paragraphs. 2. We have no basis upon which to agree or disagree with the statements made in the second and sixth paragraphs. 3. The first sentence of the third paragraph states, in part, "During the fiscal years ended December 31, 2005 and 2004 and the subsequent period up through the date of resignation (August 30,2007), there were no disagreements with CBH." As a point of clarification, our last involvement with Admiralty was to conduct a review for the quarter ended September 30, 2006. No attestation services were performed as of or for any period subsequent to September 30, through the date of our resignation (August 30, 2007).
